Case: 18-30693      Document: 00514803554         Page: 1    Date Filed: 01/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 18-30693
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                     January 22, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

SIR MASTER FORD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:17-CR-269-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Sir Master Ford appeals the sentence imposed following the revocation
of his supervised release. He contends that the district court erred in denying
him credit for the time he served between his May 1, 2018 arrest and May 21,
2018 revocation.
       The district court lacked jurisdiction to compute Ford’s credit under 18
U.S.C. § 3585(b) for previous time served because the Attorney General and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30693   Document: 00514803554    Page: 2   Date Filed: 01/22/2019


                               No. 18-30693

the Bureau of Prisons are responsible for computing this credit. See United
States v. Wilson, 503 U.S. 329, 334-37 (1992); United States v. Hankton, 875
F.3d 786, 792 (5th Cir. 2017). Accordingly, the judgment is REFORMED to
remove the statement “[n]o credit shall be granted for time served.” The
judgment is otherwise AFFIRMED.




                                     2